Case 1:19-cv-00946-RP Document 23 Filed 12/03/19 Page 1 of 38

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
AUSTIN DIVISION

NATIONAL PRESS PHOTOGRAPHERS
ASSOCIATION, et al.,

Plaintiffs,
CIVIL ACTION NO.

1:19-cv-00946-RP

Ve

STEVEN MCCRAW, et al.,

COR (OP 6? GO? COD “OP 6? CO? “Or

Defendants.

 

PLAINTIFFS’ RESPONSE IN OPPOSITION TO
DEFENDANTS’ MOTION TO DISMISS

 

PRELIMINARY STATEMENT

Through this action, Plaintiffs seek to enforce their right to photograph and record
matters of public importance, a right protected by the First Amendment’s free speech and free
press guarantees. Plaintiffs and their member journalists have exercised this right by using
Unmanned Aerial Systems (“UAS,” “UAV,” or “drones”) to gather newsworthy images, but
Texas Government Code Chapter 423 now prohibits their use of drones to capture images of
private individuals, private property, and critical infrastructure facilities—newsworthy or not.
Plaintiffs challenge this law to enforce their constitutional rights and to vindicate the public’s
interest in receiving newsworthy information.

Defendants fundamentally mischaracterize the Complaint, contending that Plaintiffs
“seek nothing less than unrestricted information gathering on any private citizen, anywhere, at
any time, by anyone.” Defs.’ Mot. at 18 (ECF Doc. 19). Far from it. The Complaint seeks to
enforce the First Amendment protection of newsgathering, a constitutional protection that

extends fully to the use of a UAS to gather newsworthy images. It does not challenge the State’s
Case 1:19-cv-00946-RP Document 23 Filed 12/03/19 Page 2 of 38

right to enforce generally applicable laws protecting privacy and critical infrastructure, of which
there are many. Rather, the Complaint alleges that drone use for newsgathering is protected
under the First Amendment, and that the restrictions imposed directly on such newsgathering by
Chapter 423 violate the constitutional rights of Plaintiffs and their members.

Having no real basis to deny that the Complaint states a viable constitutional claim,
Defendants argue that Plaintiffs lack standing to assert it. They are once again off-base. The
statutes at issue restrict First Amendment-protected activity and are unconstitutionally vague and
overbroad. As a result, Plaintiffs and their members have been injured through threat of criminal
and civil liability and the exercise of self-censorship to avoid such liability. The statutes also
conflict with, and are preempted by, federal aviation regulation. Plaintiffs have more than
adequately established their standing and have articulated colorable constitutional claims.

STANDARD OF REVIEW

On Defendants’ motion to dismiss Plaintiffs’ Complaint for lack of standing and failure
to state a claim under Fed. R. Civ. P. 12(b)(1) and 12(b)(6), the Court accepts all factual
allegations as true and examines only whether the complaint has sufficiently alleged subject-
matter jurisdiction. Lee v. Verizon Comme’ns., Inc., 837 F.3d 523, 533 (5th Cir. 2016).

In a facial attack to plaintiffs’ standing, “general factual allegations of injury resulting
from the defendant’s conduct may suffice, for on a motion to dismiss [courts] presume that
general allegations embrace those specific facts that are necessary to support the claim.” Lujan v.
Defs. of Wildlife, 504 U.S. 555, 561 (1992) (internal quotations omitted). A motion to dismiss for
failure to state a claim places a substantial burden upon the movant. A plaintiff need allege “only
enough facts to state a claim of relief that is plausible on its face,” and the Court must draw all

reasonable inferences in favor of the plaintiff. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
Case 1:19-cv-00946-RP Document 23 Filed 12/03/19 Page 3 of 38

(2007). Dismissal is not proper so long as the complaint alleges facts that give rise to “a right to
relief above the speculative level.” Jd. at 555.

ARGUMENT
I. PLAINTIFFS HAVE STANDING TO BRING THIS ACTION.

Plaintiffs are an established Texas journalist, Joseph Pappalardo, and two organizations
which promote and protect journalism and press photography, the National Press Photographers
Association (NPPA) and the Texas Press Association (TPA). Each sufficiently states Article III
standing to challenge Texas Government Code Chapter 423 as violating their First Amendment
rights.’

The Complaint more than plausibly alleges that Pappalardo and NPPA members
Guillermo Calzada and Brandon Wade are chilled from engaging in First Amendment-protected
activities because of the existence of the challenged provisions in Chapter 423. That is all that is
required for this type of claim at this stage in the litigation. Because NPPA members Calzada
and Wade have individual standing to sue, NPPA has associational standing to sue as well.

NPPA also has organizational standing as a result of having to divert resources to counter the
injurious effects of Chapter 423 on its members.” This case can proceed upon the Court’s

determination that any one of the Plaintiffs has sufficiently pled standing, because “the presence

 

' Though Plaintiffs do not challenge all provisions of Chapter 423, the challenged provisions will
be referred to herein as “Chapter 423” for ease of reference.

* Plaintiff TPA also has standing based on the injuries of its member newspapers, which the
Complaint states are chilled by Chapter 423 from publishing images captured by UAVs. Compl.
{| 46-47, 57, 59, 62. For example, the Complaint alleges that TPA member Dallas Morning
News could not risk publishing photos of a community garden captured by a UAV. Compl. 70.
Because there are multiple plaintiffs and only one party need have standing, this Response will
focus on NPPA’s and Pappalardo’s standing to bring this action.
Case 1:19-cv-00946-RP Document 23 Filed 12/03/19 Page 4 of 38

of one party with standing is sufficient to satisfy Article III’s case-or-controversy requirement.”
Rumsfeld v. Forum for Academic & Inst. Rights, Inc., 547 U.S. 47, 52 n.2 (2006).°
A. Self-Censorship Is A First Amendment Injury Conferring Article III Standing.

It is well-established that a plaintiff has Article III standing to challenge a statute on First
Amendment grounds if the existence of that statute causes the plaintiff to reasonably self-censor
his speech. Traditional Article III standing requirements—injury-in-fact, causation, and
redressability—are relaxed in this context “because of a judicial prediction or assumption that
the statute’s very existence may cause others not before the court to refrain from constitutionally
protected speech or expression.” J & B Entm’t, Inc. v. City of Jackson, Miss., 152 F.3d 362, 366
(Sth Cir. 1998) (quoting Broadrick v. Oklahoma, 413 U.S. 601, 612 (1973)); see also Nat’l Rifle
Ass’n of Am. v. Magaw, 132 F.3d 272, 284-85 (6th Cir. 1997) (discussing standing based on self-
censorship).

1. Injury-in-Fact. “[C]hilling a plaintiffs’ speech is a constitutional harm adequate to
satisfy the injury-in-fact requirement.” Justice v. Hosemann, 771 F.3d 285, 291 (5th Cir. 2014)
(quoting Hous. Chronicle Publ’g Co. v. City of League City, 488 F.3d 613, 618 (Sth Cir. 2007)).
“(I]t is not necessary that [a plaintiff] first expose himself to actual arrest or prosecution to be
entitled to challenge a statute that he claims deters the exercise of his constitutional rights”—a
credible threat of enforcement is sufficient. Jd. (quoting Steffel v. Thompson, 415 U.S. 452, 459
(1974)); see also Zimmerman v. City of Austin, 881 F.3d 378, 390 (Sth Cir. 2018).

When “the plaintiff has alleged an intention to engage in a course of conduct arguably

affected with a constitutional interest, but proscribed by [the] statute, and there exists a credible

 

> Defendants’ arguments that Plaintiffs have not pled third-party standing are irrelevant, as
Plaintiffs do not allege standing on that basis. See Defs.’ Mot. at 11-12.
Case 1:19-cv-00946-RP Document 23 Filed 12/03/19 Page 5 of 38

threat of prosecution,” it is sufficient to establish an injury-in-fact. Babbitt v. United Farm
Workers Nat’l Union, 442 U.S. 289, 298 (1979). “A non-moribund statute that ‘facially
restrict[s] expressive activity by the class to which the plaintiff belongs’ presents such a credible
threat.” N.C. Right to Life, Inc. v. Bartlett, 168 F.3d 705, 710 (4th Cir. 1999) (first alteration in
original) (quoting N.H. Right to Life PAC v. Gardner, 99 F.3d 8, 15 (1st Cir. 1996)). Passing a
law that is “aimed directly” at a plaintiff's First Amendment activities makes it reasonable for a
plaintiff to “refrain[] from making, issuing, or distributing” the regulated materials and provides
the foundation for a First Amendment injury-in-fact. Am. Library Ass'n v. Barr, 956 F.2d 1178,
1192-94 (D.C. Cir. 1992); see also Mobil Oil Corp. v. Attorney Gen. of Com. of Va., 940 F.2d
73, 76 (4th Cir. 1991) (same).

To establish standing for a preenforcement challenge, it is enough to “allegel] an
intention to engage in a course of conduct arguably affected with a constitutional interest, but
proscribed” by a statute, leading the plaintiff to alter his activities. Babbitt, 442 U.S. at 298.
Whether the government has as of yet exercised its prosecutorial discretion to enforce Chapter
423 is irrelevant to the standing inquiry. “[T]here is no requirement to give [the government]
such an opportunity” before challenging an unconstitutional statute. Six Star Holdings, LLC v.
City of Milwaukee, 821 F.3d 795, 803 (7th Cir. 2016). “The plaintiff need not demonstrate to a
certainty that it will be prosecuted,” just that it faces that risk. Citizens for Responsible Gov’t
State Political Action Comm. v. Davidson, 236 F.3d 1174, 1192 (10th Cir. 2000) (internal
quotations omitted). This standard applies to statutes with both criminal and civil enforcement
mechanisms. See, e.g., Kimberly-Clark Corp. v. Dist. Of Columbia, 286 F. Supp. 3d 128, 136-37
(D.D.C. 2017) (finding sufficient credible threat of civil liability to satisfy injury-in-fact

requirement) (citing Susan B. Anthony List v. Driehaus, 159 U.S. 149, 161 (2014)).
Case 1:19-cv-00946-RP Document 23 Filed 12/03/19 Page 6 of 38

In short, a First Amendment injury exists if the state places “the hapless plaintiff between
the Scylla of intentionally flouting state law and the Charybdis of forgoing what he believes to be
constitutionally protected activity,” because, when faced with that choice, the courts recognize it
is appropriate (and indeed the government’s intent) for the plaintiff to choose compliance.
Steffel, 415 U.S. at 462. In this suit, as discussed below, each Plaintiff has concretely alleged a
cognizable First Amendment injury sufficient to confer standing by pleading that, but for
Chapter 423’s restrictions, they would use drones for newsgathering in ways that arguably
violate the challenged provisions of Chapter 423.

2. Traceability and Redressability. Each plaintiff also satisfies the traceability and
redressability requirements for standing. In the context of a facial First Amendment challenge,
where the law itself causes the injury, these requirements are easily satisfied so long as the
complaint alleges that the plaintiff is injured by the law. Ctr. for Individual Freedom v.
Carmouche, 449 F.3d 655, 661 (5th Cir. 2006) (where potential enforcement caused self-
censorship, “causation and redressability prongs of the standing inquiry are easily satisfied”’).
Here, plaintiffs allege that Chapter 423 causes them (and their members) to self-censor and to
divert resources to address the injurious effects of the law on photojournalism, satisfying the
traceability requirement. See Compl. [] 45, 60, 64, 69, 71-72, 76, 84-86.

The same reasoning applies to the redressability analysis. Where the injury stems from
the law itself, courts look to see whether the injury “will be redressed in the event that the statute
is enjoined and/or declared unconstitutional.” Henderson, 287 F.3d at 379, 382; see also Nat'l
Rifle Ass’n of Am., Inc. v. Bureau of Alcohol, Tobacco, Firearms & Explosives, 700 F.3d 185,
192 n.5 (Sth Cir. 2012) (where injury stemmed from statute, it would be redressed by enjoining

the enforcement of the statute); Ctr. for Individual Freedom, 449 F.3d at 661 (same); Initiative &
Case 1:19-cv-00946-RP Document 23 Filed 12/03/19 Page 7 of 38

Referendum Inst. v. Walker, 450 F.3d 1082, 1098 (10th Cir. 2006) (where First Amendment chill
is the injury-in-fact, striking down the statute would redress the injury). Here, a declaration that
Chapter 423 is unconstitutional would lift the chill on Plaintiffs’ speech by easing their fears of
criminal and civil prosecution, and reduce or remove NPPA’s need to counsel its members about
how to comply with the law. That is enough to satisfy the redressability prong.

B. Plaintiff Pappalardo Sufficiently Alleges A First Amendment Injury Giving Him
Standing To Challenge Chapter 423.

Plaintiff Pappalardo sufficiently alleges an Article III injury-in-fact because he has “‘an
intention to engage in a course of conduct arguably affected with a constitutional interest, but
proscribed by a statute” that has produced a reasonable fear of state action under that law, which
led him to alter his activities. Babbitt, 442 U.S. at 298. Pappalardo alleges that his reasonable
fear of being subject to Chapter 423 penalties caused him to cease using his UAV for
newsgathering purposes altogether, but he would resume drone use absent Chapter 423. Comp.

{| 84. This pleading suffices at the motion-to-dismiss stage, where “allegations of injury are
liberally construed,” Little v. KPMG LLP, 575 F.3d 533, 540 (Sth Cir, 2009), and it is
“presume[d] that general allegations embrace those specific facts that are necessary to support
them.” Lujan v. Nat’l Wildlife Fed., 497 U.S. 871, 889 (1990).

Pappalardo’s injuries are not hypothetical or speculative. Pappalardo is a well-established
Texas journalist and owns a UAV registered with the FAA. Compl. § 81. He previously obtained
an FAA Part 107 Remote Pilot’s Certificate, which, when renewed, permits him to operate his

UAV in the national airspace. Jd.* Pappalardo is familiar with the requirements and penalties of

 

* Defendants claim that Pappalardo’s non-renewal of his FAA license constitutes “apathy,”
Defs.’ Mot. at 10, when in fact the Complaint is clear that the non-renewal is directly attributable
Case 1:19-cv-00946-RP Document 23 Filed 12/03/19 Page 8 of 38

Chapter 423, but “has found that using his drone in compliance with Chapter 423 does not allow
him to gain insights and information important to his role as a journalist, or to capture
newsworthy images.” Compl. Jf 84-85. Because of Chapter 423, he has ceased using his UAV to
capture images altogether. But if Chapter 423 is no longer in force, Pappalardo is poised to use
his UAV to capture and publish images that would otherwise be prohibited.

Pappalardo also alleges that because of fear of prosecution under Chapter 423, he has
forgone specific opportunities to use his UAV to record newsworthy events, such as: Hurricane
Harvey (including panic at the gasoline pumps), flood and wind damage, house fires,
construction projects, urban sprawl, the removal of homeless encampments, the route of a
proposed toll road, and dumping sites for dead and abandoned animals. Compl. §] 85. Defendants
quibble with whether capturing images of each of these items would violate Chapter 423, see
Defs.’ Mot. at 9, and given the vagueness of Chapter 423, it’s not always clear. But some of the
newsworthy images Pappalardo wishes to capture are almost certainly prohibited by Chapter
423. For example, taking aerial images of gas stations, homes that have caught fire, and urban
sprawl obviously and necessarily involve “captur[ing] an image of . . . privately owned real
property.” Tex. Gov’t Code § 423.003(a). Because the statute on its face prohibits these
protected activities, a credible threat of prosecution exists. See Susan B. Anthony List, 573 F.3d
at 162-63 (finding standing where conduct is “arguably” proscribed by the law); Babbitt, 442
USS. at 298.

Moreover, Pappalardo alleges that, absent Chapter 423, he intends to use UAVs in the

future to capture newsworthy images to report on infrastructure projects, air quality, illegal

 

to the challenged provisions of Chapter 423. As long as Chapter 423 is in force, the Certificate is
useless to him. Compl. {J 15, 84.
Case 1:19-cv-00946-RP Document 23 Filed 12/03/19 Page 9 of 38

poaching in urban areas, and gridlock in the North Texas metroplex. Compl. J 85. As with the
projects Pappalardo has already avoided, at least some of this coverage would likely include
images of private real property or individuals in violation of Chapter 423. At the very least,
Pappalardo alleges sufficient facts of his intent to engage in conduct that has caused him to alter
his activities due to a “reasonable fear” of enforcement. See Speech First, Inc. v. Fenves, 384
F.Supp.3d 732, 740 (W.D. Tex. 2019) (“Under a self-censorship theory, a plaintiff may argue her
future speech is chilled by a policy, though not prohibited.”).

In sum, Pappalardo has sufficiently alleged that Chapter 423 causes him a direct and
ongoing First Amendment injury. These allegations easily satisfy the injury, traceability, and
redressability requirements of standing to challenge the law’s unconstitutionality.

C. NPPA Sufficiently Alleges Associational Standing To Challenge Chapter 423.

An organization may bring suit on behalf of its members if it has associational standing.
Pharmacy Buying Ass’n v. Sebelius, 906 F. Supp. 2d 604, 617 (W.D. Tex. 2012) (citing Warth v.
Seldin, 422 U.S. 490, 511 (1975)). An organization has associational standing when: “(a) its
members would otherwise have standing to sue in their own right; (b) the interests it seeks to
protect are germane to the organization’s purpose; and (c) neither the claim asserted nor the
relief requested requires the participation of individual members in the lawsuit.” Jd. at 550
(citation omitted). “[A]s long as resolution of the claims benefits the association’s members and
the claims can be proven by evidence from representative injured members, without a fact-
intensive-individual inquiry, the participation of those individual members will not thwart
associational standing.” Ass’n of Am. Physicians & Surgeons v. Tex. Med. Bd., 627 F.3d 547, 552
(5th Cir. 2010).

1. NPPA’s members have standing to sue. Plaintiffs sufficiently allege that Chapter 423

causes NPPA members Guillermo Calzada and Brandon Wade to suffer First Amendment
Case 1:19-cv-00946-RP Document 23 Filed 12/03/19 Page 10 of 38

injuries for all the same reasons that Pappalardo suffers injury. Both Calzada and Wade are
experienced Texas visual journalists who have an objectively reasonable fear of prosecution
under Chapter 423 if they use their UAVs to capture newsworthy images. Compl. {J 57-66
(Calzada), 67-80 (Wade). They thus have standing to sue in their own right, giving NPPA
associational Article III standing to sue for them.

Calzada is currently employed by the San Antonio Express-News, owns a UAV properly
registered with the FAA, and has a currently active FAA Part 107 Remote Pilot Certificate.
Compl. {9 57-58. Calzada fears that using his UAV to cover local breaking news, such as fires or
accidents, would subject him to Chapter 423 liability because it would involve photographing
private real property. Compl. {J 61-62. As such, Chapter 423’s apparent prohibition on capturing
and publishing those images is “detrimental” to his exercise of First Amendment-protected
activity. Compl. § 62. And because the statute itself prohibits the protected conduct, it poses a
“credible threat of prosecution.” See KVUE, Inc. v. Moore, 709 F.2d 922, 930 (Sth Cir. 1983),
summarily aff'd sub nom. Texas v. KVUE-TV, Inc., 465 U.S. 1092 (1984) (finding credible fear
of prosecution where state had “not disavowed enforcement,” even though statute had not been
enforced).

Although those allegations are enough, Calzada’s interactions with police further give
rise to his reasonable fear and the credible threat that he will be prosecuted under Chapter 423. In
2018, two police officers approached Calzada while he was using his UAV to report on the
aftermath of a deadly arson fire at the Village Apartments in San Marcos. Compl. 7 59. The
officers informed Calzada of the criminal penalties under Chapter 423 that he would be subject
to if he continued to use his UAV to report on the fire or published any of the images he

captured. Jd. This “conversation” —to use Defendants’ terminology—made clear to Calzada that

10
Case 1:19-cv-00946-RP Document 23 Filed 12/03/19 Page 11 of 38

law enforcement authorities intend to enforce Chapter 423, and demonstrates that his fear of
prosecution is far more than “subjective.”

Defendants argue lack of standing because Calzada does not allege to have stopped using
his drone and could comply with Chapter 423 by doing so. See Defs.’ Mot. at 12. But Calzada
does not need to allege that he altogether stopped photographing news with his UAV to show his
speech has been harmed. A demonstration that a law forces the plaintiff to alter his activities or
“discourages” his desired speech establishes a cognizable constitutional injury. /nitiative &
Referendum Inst. v. Walker, 450 F.3d 1082, 1089 (10th Cir. 2006). Such “intimidation” of
speech can take the form of either an absolute bar on speaking or imposing compliance measures
before a person can engage in speech. Virginia v. Am. Booksellers Ass'n, Inc., 484 U.S. 383, 392.
Calzada states that he is afraid to operate his UAV as a result of Chapter 423, a fear that is
“detrimental” to his work. Compl. § 62. The impact this reasonable fear has on Calzada’s
protected activities establishes an injury for First Amendment standing purposes.

NPPA member Wade also meets the requirements for First Amendment injury-in-fact.
Like Calzada, Wade’s efforts to use his UAV to capture and publish some aerial images have
been limited by Chapter 423’s prohibitions, and he has censored his own First Amendment-
protected activities out of fear of criminal and civil prosecution under the statute. See Compl.

{| 69, 71-73. For example, in 2017, Wade limited the images he took of a water treatment plant
that was not operating properly out of fear that he would violate Chapter 423. Compl. 7 69. Wade
suffered similar limitations on what images he could obtain in photographing a facility housing
immigrant children. Compl. { 73. In 2018, Wade—who works as a freelance journalist—offered
UAV-obtained images to the Dallas Morning News, but it declined to publish them after it

learned that they were captured using a UAV. Compl. § 70. Finally, Wade was unable to accept

11
Case 1:19-cv-00946-RP Document 23 Filed 12/03/19 Page 12 of 38

an important long-term assignment from the Fort Worth Star-Telegram to photograph the
construction of a taxpayer-funded stadium because Chapter 423 forbade him from doing so.
Compl. § 71. Defendants attempt to minimize the effect of these “imoonveniencels),” Defs.’ Mot.
at 13. But in each of these instances, Chapter 423 caused Wade to circumscribe activities
protected by the First Amendment; and where the state impedes a plaintiffs’ desired speech, it
imposes a cognizable constitutional injury. See Initiative & Referendum Inst., 450 F.3d at 1089.

2. The issues are germane to NPPA’s purpose. NPPA also satisfies the second prong of
associational standing—that the interests at issue are germane to the association’s purpose—
because Calzada and Wade’s injuries implicate the core of NPPA’s mission to support and
advocate for visual journalists and promote excellence in the profession. Compl. ¥ 54. To further
its mission, NPPA promotes ethical journalism and works to advocate for and improve the legal
landscape for visual journalists, particularly in the his of First Amendment and copyright
protection. Jd. Because Calzada’s and Wade’s injuries stem from restrictions on their First
Amendment rights, this matter is germane to NPPA’s mission.

3. Individual members’ participation is not required. Finally, participation of NPPA
individual members is not required in this lawsuit because NPPA brings a facial constitutional
challenge, thus satisfying the third requirement of associational standing. See Comm. for
Effective Cellular Rules v. F.C.C., 53 F.3d 1309, 1315 (D.C. Cir. 1995) (third prong “clearly”
met because case brought a “broad facial challenge”); N.Y. State Club Ass’n. v. City of New York,
487 U.S. 1, 10 n.4 (1988) (third prong “clearly .. . met” in context of First Amendment facial
challenge). “[T]he third prong of the associational standing test is best seen as focusing on...
administrative convenience and efficiency.” United Food & Commercial Workers Union Local

751 v. Brown Group, Inc., 517 U.S. 544, 556-57 (1996). It is undoubtably more administratively

12
Case 1:19-cv-00946-RP Document 23 Filed 12/03/19 Page 13 of 38

convenient and efficient for NPPA to bring this claim in accordance with its mission than for
every NPPA member who suffers a similar injury due to Chapter 423 to bring individual claims.

D. NPPA Also Sufficiently Alleges Organizational Standing Because Chapter 423 Has
Caused It To Divert Resources Away From Other Activities.

In addition to sufficiently pleading associational standing, NPPA also has organizational
standing under Havens Realty Corp. v. Coleman, 455 U.S. 363, 379 (1982), because it has gone
out of its way to devote significant resources to address the impacts of Chapter 423, resources
that it would have otherwise spent on other activities core to its mission. The Complaint alleges
that NPPA has expended substantial resources preparing to serve as a legal resource “in case a
member is charged criminally or sued civilly” under the law; counseling photography
departments, news organizations, individual photographers, and NPPA members about
compliance with the law; and responding to “many” member inquiries asking about how to use
drones to capture the news in light of Chapter 423. Compl. § 55-56. These hours “have diverted
resources from NPPA’s core activities,” such as “advocat[ing] for and improv[ing] the legal
landscape for visual journalists, particularly in the areas of First Amendment and copyright
protection.” Compl. 9 56, 54.°

These concrete allegations are more than sufficient at the motion-to-dismiss stage. See
Havens, 455 U.S. at 379. In Havens, the organizational plaintiff made less detailed allegations
regarding its injury than NPPA has, alleging only that it had “been frustrated by defendants’
racial steering practices in its efforts to assist equal access to housing through counseling and
other referral services [because it] had to devote significant resources to identify and counteract

the defendant’s [sic] racially discriminatory steering practices.” Jd. (alteration in original). The

 

> The Complaint contains a typographical error: Paragraph 56 should reference 7 54, not 4 85.

13
Case 1:19-cv-00946-RP Document 23 Filed 12/03/19 Page 14 of 38

Supreme Court held that, based on this allegation, “there can be no question that the organization
has suffered injury in fact” because such a drain of the plaintiff's resources. “constitutes far more
than simply a setback to the organization’s abstract social interests.” Jd. The Fifth Circuit has
also recognized that expending resources to educate an organization’s constituents about the
parameters of a challenged law is precisely the type of injury that satisfies Havens. For example,
OCA-Greater Hous. v. Texas held that a voting rights organization had standing to challenge a
voter law because it had to devote additional resources to its usual get-out-the-vote efforts to
educate constituents about compliance. 867 F.3d 604, 609-14 (Sth Cir. 2017); see also Veasy v.
Perry, 29 F. Supp. 3d 896, 903-04 (S.D. Tex. 2014) (same with regard to voter ID law). So too
here, NPPA has alleged that the existence of Chapter 423 has caused it to divert staff resources to
managing the law’s impacts. Such allegations confer organizational standing at this stage of the
proceedings.

Defendants wrongly claim that NPPA’s diversion of resources to legal counseling does
not give rise to an Article III injury. Defs.’ Mot. at 14-16. Defendants rely on cases in which the
party initiating litigation contends that the litigation itself is the claimed diversion of resources.
See id. (citing ACORN v. Fowler, 178 F.3d 350, 358-59 (Sth Cir. 1999); La. ACORN Fair
Housing v. LeBlanc, 211 F.3d 298, 305-06 (Sth Cir. 2000)). Here, in contrast, NPPA has pleaded
that Chapter 423 has forced the organization to respond to multiple member inquiries and
conduct counseling sessions about how to comply with the law, activities outside the scope of
this litigation. Defendants’ further reliance on N.A.A.C.P. v. City of Kyle, 626 F.3d 233, 238 (Sth
Cir. 2010), is similarly misplaced. In that case—which was an appeal after trial, not a case
involving adequacy of pleadings—the plaintiff organization only established that it had

communicated internally about the challenged ordinance and lobbied against it, but produced no

14
Case 1:19-cv-00946-RP Document 23 Filed 12/03/19 Page 15 of 38

evidence demonstrating that it had forgone any other activities. Jd. at 329. Here, NPPA seeks to
mitigate the actual impacts of Chapter 423 on its members, and has had to divert resources away
from other core activities to do so. See OCA-Greater Hous., 867 F.3d at 612 (distinguishing City
of Kyle on the basis that it involved only lobbying or pre-litigation expenses whereas the plaintiff
in OCA-Greater Houston diverted resources to educate its constituents about compliance with
the law).

Finally, contrary to Defendants’ arguments, it is of no consequence that NPPA’s
diversion of resources to legal counseling supports its overall mission to protect photojournalists.
Diverting resources establishes standing even if the diversion serves to bolster activities already
within an organization’s mission. Where, for example, an organization that conducted voter
registration drives as part of its core mission had to divert additional resources to doing more
voter registration drives because of the defendant’s illegal action, the court rejected the
defendant’s argument that such work was “business as usual,” and held that the organization had
standing. Nat’! Council of La Raza v. Cegavske, 800 F.3d 1032, 1040-41 (9th Cie. 2015).° Just as
in La Raza, NPPA’s increased efforts to advise its members in light of Chapter 423 are not

“business as usual.”

 

° See also, e.g., Fair Hous. Council of San Fernando Valley v. Roommate.com, LLC, 666 F.3d
1216, 1219 (9th Cir. 2012) (holding organizations have standing to sue to stop a roommate-
matching website from discriminating because they undertook a campaign against discriminatory
roommate advertising, even though their ordinary business includes investigating and raising
awareness about housing discrimination); Spann v. Colonial Vill., Inc., 899 F.2d 24, 30 (D.C.
Cir. 1990) (Ginsburg, J.) (recognizing standing where defendant’s advertising “requir[ed] a
consequent increase in the [plaintiff] organizations’ educational programs on the illegality of
housing discrimination”). .

15
Case 1:19-cv-00946-RP Document 23 Filed 12/03/19 Page 16 of 38

Il. CHAPTER 423 ABRIDGES FIRST AMENDMENT RIGHTS.

There can be no serious dispute that Chapter 423 burdens First Amendment rights by
restricting Plaintiffs’ ability to use drones to gather the news, and more specifically to record
newsworthy activity using drones.’

“[TJhe heart of the First Amendment is the recognition of the fundamental importance of
the free flow of ideas and opinions on matters of public interest and concern.” Hustler Magazine,
Inc. v. Falwell, 485 U.S. 46, 50 (1988). The Supreme Court has thus instructed that both “the
creation and dissemination of information are speech within the meaning of the First
Amendment.” Sorrell v. IMS Health Inc., 564 U.S. 552, 570 (2011). “If the creation of speech
[were not protected] under the First Amendment, the government could bypass the Constitution
by simply proceeding upstream and damming the source of speech.” Western Watershed Project
v. Michael, 869 F.3d 1189, 1196 (10th Cir. 2017) (cleaned up).

For this very reason, the Supreme Court underscored in Branzburg v. Hayes, 408 U.S.
665, 707 (1972), that “news gathering is not without its First Amendment protections.” In
Richmond Newspapers, Inc. v. Virginia, it reaffirmed that “without some protection for seeking
out the news, freedom of the press could be eviscerated.” 448 U.S. 555, 576 (1980) (quoting
Branzburg, 408 U.S. at 681); see also Turner v. Lieutenant Driver, 848 F.3d 678, 688 (Sth Cir.
2017) (same). And because the right to gather the news is essential to the freedoms of speech and

press, the Court has recognized that First Amendment concerns are raised by laws that impose

 

’ Defendants misunderstand the nature of Plaintiffs’ First Amendment claims. Plaintiffs do not
argue that “the piloting of a drone” is itself “inherently expressive.” Defs.’ Mot. at 19. Rather,
using a drone for the purposes of newsgathering and recording is protected First Amendment
activity because it is an “act of making an audio or audiovisual recording [that] is necessarily
included within the First Amendment’s guarantee of speech and press rights.” ACLU of Ill. v.
Alvarez, 679 F.3d 583, 595 (7th Cir. 2012).

16
Case 1:19-cv-00946-RP Document 23 Filed 12/03/19 Page 17 of 38

more than an incidental effect on the ability to gather and report the news. See Cohen v. Cowles
Media Co., 501 U.S. 663, 669 (1991); see also Alvarez, 679 F.3d 583 at 602.

The Complaint alleges that Chapter 423 imposes just such a non-incidental burden on
protected newsgathering activity. It alleges that the Surveillance Provisions have a direct and
significant impact on the ability of Plaintiffs and their members to gather news in Texas, and that
Plaintiffs and other journalists are chilled from using drones to report on stories of public
concern. The Complaint also alleges that the No-Fly Provisions directly and significantly burden
the ability of Plaintiffs and their members to record newsworthy events at critical infrastructure
facilities, and that some journalists, out of fear of prosecution, have had to curtail their reporting.
Compl. Ff 45, 60, 64, 69, 71, 76, 84-86.

Recording is also a protected First Amendment activity burdened by Chapter 423. The
Fifth Circuit has specifically recognized that the “First Amendment protects the act of making
film,” because the ability of citizens to “receive information and ideas” requires that they be able
to collect and record information. Turner, 848 F.3d at 688-89; see also Smith v. City of
Cumming, 212 F.3d 1332, 1333 (11th Cir. 2000) (finding First Amendment right to record
matters of public interest); Fordyce v. City of Seattle, 55 F.3d 436, 439 (9th Cir. 1995) (same);
Fields v. City of Philadelphia, 862 F.3d 353, 355-56 (3d Cir. 2017) (finding “First Amendment
right to record police activity in public”). The Supreme Court does not draw a distinction
between the process of creating speech and speech itself, for clearly the essential precursors to
speech are integral to exercising the free speech right. Turner, 848 F.3d at 689; Anderson v. City
of Hermosa Beach, 621 F.3d 1051, 1062 (9th Cir. 2010). In other words, the “act of making an
audio or audiovisual recording is necessarily included within the First Amendment’s guarantee

of speech and press rights as a corollary of the right to disseminate the resulting recording.”

17
Case 1:19-cv-00946-RP Document 23 Filed 12/03/19 Page 18 of 38

Alvarez, 679 F.3d at 595. Without a right to record, the “right to publish or broadcast an audio or
audiovisual recording would be insecure, or largely ineffective.” Id.

Despite Defendants’ arguments otherwise, the right to record is not limited to public
officials on public property. In Turner, the Fifth Circuit explicitly recognized that the First
Amendment protects “the broader right to film,” in addition to “the particular right to film the
police.” 848 F.3d at 689. And other courts have repeatedly held that the First Amendment
broadly protects making recordings of matters of public interest—even on private property and
even when no public officials are involved. See Animal Legal Def. Fund v. Wasden, 878 F.3d
1184, 1203 (9th Cir. 2018); Animal Legal Def Fund v. Herbert, 263 F. Supp. 3d 1193, 1206-08
(D. Utah 2017).

Thus, by restricting Plaintiffs’ ability to “capture an image,” Tex. Gov’t Code
§ 423.003(a), the Surveillance Provisions directly restrict First Amendment-protected activity. It
is of no matter that the law restricts recording in part by providing for a private cause of action—
contrary to Defendants’ argument, Defs.’ Mot. at 19, it is well-settled that a law providing for a
private cause of action, in addition to criminal penalties, is a form of state action subject to the
First Amendment. See N.Y. Times Co. v. Sullivan, 376 U.S. 254, 265 (1964); Paul v. Watchtower
Bible & Tract Soc’y of N.Y., Inc., 819 F.2d 875, 880 (9th Cir. 1987).

Defendants attempt to deny that the Complaint’s allegations present any First

O66

Amendment issue by arguing that the “right to speak and publish does not carry with it the
unrestrained right to gather information.’” Defs.’ Mot. at 18 (quoting Zemel v. Rusk, 381 U.S. 1,
17 (1965)). But Zemel involved a First Amendment challenge to a generally applicable law

banning all travel to Cuba that only indirectly inhibited the flow of information to citizens who

might want to travel and see the impact of our government’s policies. 381 U.S. at 3-5, 16-17.

18
Case 1:19-cv-00946-RP Document 23 Filed 12/03/19 Page 19 of 38

Such a generally applicable law designed to regulate activities other than speech might
“incidentally burden[]’” speech without First Amendment scrutiny. But Chapter 423 is no such
law. The Complaint plausibly alleges that the Surveillance Provisions and the No-Fly Provisions
do not simply restrict the flying of drones; rather, they directly prohibit capturing images and
more-than-incidentally restrict newsgathering. They are not generally applicable regulations of
conduct having only an incidental impact on speech; they are regulations that directly impede
First Amendment-protected activity. See W. Watersheds Project, 869 F.3d at 1197 (holding that
a law prohibiting a trespass done to collect information is not “generally applicable” and is
subject to First Amendment scrutiny); Alvarez, 679 F.3d at 602-03 (holding that a law targeting a
communications technology “burdens First Amendment rights directly, not incidentally’).

Nor are Defendants correct to assert that the Complaint demands “an Orwellian result.”
Defs.’ Mot. at 1. The constitutional protection of newsgathering does not bar the state from
enforcing laws that safeguard privacy and safety interests in an appropriately focused way.
Indeed, many Texas laws protect against invasions of privacy, intrusion, and the like—none of
which plaintiffs challenge. See Tex. Penal Code § 21.15 (outlawing invasive recording); Tex.
Penal Code § 21.17 (outlawing voyeurism). However, the First Amendment does prevent the
state from unduly restricting the right to gather the news; and Chapter 423 does just this.

Il, THE COMPLAINT PLAUSIBLY ALLEGES THAT THE SURVEILLANCE
PROVISIONS VIOLATE THE CONSTITUTION.

The Complaint alleges that the Surveillance Provisions violate the constitution in three
ways: they impose content-based restrictions on protected speech for no sufficiently compelling

reason; they are unconstitutionally vague; and they are impermissibly overbroad.

19
Case 1:19-cv-00946-RP Document 23 Filed 12/03/19 Page 20 of 38

A. The Complaint Plausibly Alleges That The Surveillance Provisions Impermissibly
Impose Content-Based Restrictions On First Amendment Activity.

The Supreme Court has made clear that content-based restrictions on First Amendment-
protected activity “are presumptively unconstitutional and may be justified only if the
government proves that they are narrowly tailored to serve compelling state interests.” Reed v.
Town of Gilbert, 135 S. Ct. 2218, 2226 (2015); see also Sorrell, 564 U.S. at 565; R.A.V. v. St.
Paul, 505 U.S. 377, 395 (1992). The Complaint alleges both that the Surveillance Provisions
restrict First Amendment-protected activity on the basis of content and that they are not narrowly
tailored to serve a compelling state interest.

A regulation of speech is content-based if it either (1) “applies to particular speech
because of the topic discussed or the idea or message expressed,” Reed, 135 S. Ct. at 2227, or (2)
discriminates between speakers in a way that “disfavors” certain speakers from exercising their
First Amendment rights. Sorrell, 564 U.S. at 564. The Surveillance Provisions do both. The
provisions impose liability on the capture of “images of an individual or privately owned real
property,” Tex. Gov’t Code § 423.003(a)—liability based squarely on the content of the image.
The provisions also impose liability on only certain individuals—making speaker-based
discriminations that disfavor certain speakers, including journalists. Tex. Gov’t Code
§ 423.002(a).

Chapter 423’s exemptions demonstrate both content-based liability and speaker-based
discrimination. For example, Chapter 423 exempts “professional or scholarly research,”
“operations and maintenance of utility or telecommunications facilities,” and “mapping” from its
restrictions on image capture. Tex. Gov’t Code § 423.002. These categories are all based on the
communicative content of the ee Under the statute, the same image, captured in the same

way, would be treated differently if used for mapping or research than if used in a news report.

20
Case 1:19-cv-00946-RP Document 23 Filed 12/03/19 Page 21 of 38

Chapter 423’s speaker-based discriminations include exemptions from the restrictions on image

99 66.

capture for speakers such as “professor[s],” “students[s],” “professional engineer[s],” and
“employee[s] of an insurance company.” Jd. These categories are all based on the identity of the
speaker, “disfavoring” some and not others. For both of these reasons, the Complaint plausibly
alleges that the Surveillance Provisions constitute a content-based regulation. The provisions are
thus “presumptively unconstitutional and may be justified only if the government proves that
they are narrowly tailored to serve compelling state interests.” Reed, 135 S. Ct. at 2226.

Straining to deny that a constitutional violation is alleged, Defendants’ wrongly argue
that intermediate scrutiny applies and is satisfied by privacy and public safety interests. Defs.’
Mot. at 20-21. First, the Supreme Court has held that strict scrutiny applies to content-based
regulations, “regardless of the government’s benign motive [or] content-neutral justification.”
Reed, 135 S. Ct. at 2228 (citing Cincinnati v. Discovery Network, Inc., 507 U.S. 410, 429
(1993)). But even if a lower level of scrutiny applied, it is the government’s burden to satisfy it,
see, e.g., McCullen v. Cashier, 573 U.S. 464, 495 (2014); Edenfield v. Fane, 507 U.S. 761, 770
(1993); Reynolds v. Middleton, 779 F.3d 222, 226 (4th Cir. 2015); and Defendants point to
nothing other than their say-so that drone flights threaten privacy and public safety. This is not
good enough to dismiss a well-pleaded First Amendment violation. The Supreme Court has
made clear that the State must show that its use of “other laws already on the books” or other less
restrictive means proved ineffective before it can justify a new law implicating speech, and
Defendants haven’t attempted to do so here. McCullen, 573 U.S. at 494; see also Reynolds, 779
F.3d at 231.

Defendants equally fail to explain how Chapter 423 is narrowly tailored to address a

compelling government interest, given its myriad exceptions. How is it, for example, that safety

21
Case 1:19-cv-00946-RP Document 23 Filed 12/03/19 Page 22 of 38

and privacy are implicated when the drone is operated by a journalist, but safety and privacy are
not implicated when the drone is operated by a professor or student? In short, Defendants
woefully fail to rebut the presumptive unconstitutionality of the content-based Surveillance
Provisions, under any level of First Amendment scrutiny.

B. The Complaint Plausibly Alleges That The Surveillance Provisions Are
Unconstitutionally Vague.

““A fundamental principle in our legal system is that laws which regulate persons or
entities must give fair notice of conduct that is forbidden or required.” F.C.C. v. Fox Television
Stations, Inc., 567 U.S. 239, 253 (2012). “A law is unconstitutionally vague if it (1) fails to
provide those targeted by the statute a reasonable —— to know what conduct is
prohibited, or (2) is so indefinite that it allows arbitrary and discriminatory enforcement.”
Women’s Med. Ctr. of Nw. Hous. v. Bell, 248 F.3d 411, 421 (Sth Cir. 2001). The Complaint
establishes that the Surveillance Provisions are unconstitutionally vague for both reasons.

The Surveillance Provisions “fail[] to provide those targeted by the statute a reasonable
opportunity to know what conduct is prohibited.” Jd. They prohibit the use of drones to capture
images “with the intent to conduct surveillance,” but then leave undefined the “surveillance” that
is being outlawed. Tex. Gov’t Code § 423.003. Despite Defendants’ facile argument that
“surveillance” has a dictionary definition and thus is not vague, the term has no single definition
and can take many meanings. Generally-accepted definitions include:

“Close observation or listening of a person or place in the hope of gathering evidence.”
Surveillance, Black’s Law Dictionary (11th ed. 2019);

“The act of observing or the condition of being observed.” Surveillance, AMERICAN
HERITAGE DICTIONARY (2019), www.ahdictionary.com; and

“[C]ontinuous observation of a place, person, group, or ongoing activity in order to
gather information.” Surveillance, Dictionary.com (2019).

an
Case 1:19-cv-00946-RP Document 23 Filed 12/03/19 Page 23 of 38

These definitions illustrate why the Surveillance Provisions are unconstitutionally vague.
If “surveillance” were limited to instances in which a party seeks to “gather evidence” for use in
court, then newsgathering would not seem to constitute “surveillance.” On the other hand, if any
“act of observing” or observation “to gather information” constitutes “surveillance,” then
newsgathering could well be encompassed and prohibited. Such a broad definition would
prohibit using a drone to record virtually anything on private property, including homes damaged
by a natural disaster, shoddy construction practices, a public official surveying agricultural lands,
the migration of dangerous animals, or the movements of human traffickers and other predators.
The term surveillance is so vague that Chapter 423 could be used to criminalize a vast swath of
important newsgathering activity.®

Such uncertainty is prohibited where First Amendment rights are at stake. ““The
Fourteenth Amendment’s guarantee of Due Process proscribes laws so vague that persons of
common intelligence must necessarily guess at their meaning and differ as to their application.”
Women’s Med. Ctr. of Nw. Hous., 248 F.3d at 421 (cleaned up). And an even “more stringent
vagueness test should apply where a law ‘threatens to inhibit the exercise of constitutionally
protected rights.’” Roark & Hardee LP v. City of Austin, 522 F.3d 533, 552 (5th Cir. 2008)
(quoting Vill. of Hoffman Estates v. Flipside, Hoffman Estates, Inc., 455 U.S. 489, 499 (1982)).
If citizens are unsure what is disallowed, they may be overly cautious and refrain from actions
they are constitutionally privileged to take. The Surveillance Provisions have just this effect by

chilling Plaintiffs from exercising their First Amendment right to record and gather news.

 

’ Offenses under the Surveillance Provisions are Class C misdemeanors for image capture or
possession, punishable by a fine of up to $500, and Class B misdemeanors for “disclosure,
display, distribution, or other use of an image,” punishable by up to 180 days in jail, a fine of as
much as $2,000, or both. Tex. Gov’t Code §§ 423.003, 423.004; Tex. Penal Code §§ 12.22,
12.23.

23
Case 1:19-cv-00946-RP Document 23 Filed 12/03/19 Page 24 of 38

For these same reasons, the Surveillance Provisions unconstitutionally vest indefinite
discretion in law enforcement, Kolender v. Lawson, 461 U.S. 352, 357 (1983), and improperly
“delegate[] basic policy matters to policemen, judges, and juries for resolution on an ad hoc and
subjective basis.” Grayned v. City of Rockford, 408 U.S. 104, 108-09 (1972). Without a clear
definition of “surveillance,” courts and law enforcement cannot properly determine if a person is
in violation of the law. “[I]f arbitrary and discriminatory enforcement is to be prevented, laws
must provide explicit standards for those who apply them.” Jd. at 108. The Surveillance
Provisions fail to do so.

C. The Complaint Plausibly Alleges that the Surveillance Provisions Are Overbroad.

The First Amendment prohibits statutes that punish a substantial amount of First .
Amendment-protected activity in the course of regulating unprotected conduct. As with
vagueness, the danger in these “overbroad” statutes is that they “may deter the legitimate
exercise of First Amendment rights.” Erznoznik v. City of Jacksonville, 422 U.S. 205, 216
(1975); see also United States v. Stevens, 559 U.S. 460 (2010) (holding a federal law banning
visual and auditory depictions of animal cruelty to be unconstitutionally overbroad). Statutes that
are unconstitutionally overbroad in violation of the First Amendment must be narrowed or, if
“not easily susceptible of a narrowing construction,” struck down. Erznoznik, 422 U.S. at 216.

As discussed above, the Surveillance Provisions on their face prohibit a substantial
amount of First Amendment-protected activity by prohibiting all recording of “privately owned
real property” for surveillance. Tex. Gov’t Code § 423.003; see pp. 17-19, supra. Such a

sweeping prohibition restricts drone recording on nearly 95% of the property within the State.”

 

? See Inst. Renewable Nat. Res., Texas Land T) rends, TEX. A&M, http://texaslandtrends.org/It-
2014-fact-sheet.pdf.

24
Case 1:19-cv-00946-RP Document 23 Filed 12/03/19 Page 25 of 38

Furthermore, the statute bars images of “any individual,” unless that individual gives consent or
is on public property. Tex. Gov’t Code §§ 423.002(a)(6), 423.002(a)(15), 423.003. The statute’s
plain text even prohibits capturing images of public officials, such as police officers, on private
property—a prohibition that conflicts with the Fifth Circuit’s holding that the First Amendment
protects the right to record the actions of the police, “subject only to reasonable time, place, and
manner restrictions.” Turner, 848 F.3d at 688 (emphasis added). And even accepting the
Defendants’ contention that privacy and safety are the purposes underlying Chapter 423, the
Surveillance Provisions go well beyond restricting activities that raise such concerns—there is
simply no privacy or safety interest, for example, in prohibiting aerial footage of an extinguished
apartment fire, air quality, or dumping sites.

Defendants’ unfounded claim that “very little protected expressive activity is even
implicated by the Surveillance Provisions, much less criminalized,” is thus demonstrably
incorrect. Defs.’ Mot. at 24. As a threshold matter, with no clear definition of what activity
constitutes “surveillance,” Defendants cannot possibly demonstrate how much protected
expressive activity is implicated. This lack of clarity is precisely why Chapter 423 is not only
vague but also overbroad—because “it is unclear whether it regulates a substantial amount of
protected speech.” United States v. Williams, 553 U.S. 285, 304 (2008). Moreover, the bald
assertion that the statute reaches little constitutionally protected conduct requires factual inquiry,
which is inappropriate on a motion to dismiss. The Complaint plausibly alleges that the
Surveillance Provisions restrict a “substantial amount of protected expressive activity,” and are

thus unconstitutionally overbroad, which is all Plaintiffs must do at this stage of the proceedings.

2S
Case 1:19-cv-00946-RP Document 23 Filed 12/03/19 Page 26 of 38

IV. THE COMPLAINT PLAUSIBLY ALLEGES THAT THE NO-FLY PROVISIONS
VIOLATE THE CONSTITUTION.

Plaintiffs have plausibly alleged that the No-Fly Provisions of Chapter 423 are facially
unconstitutional. These provisions prohibit flying less than 400 feet over a broad range of what
the statute calls “critical infrastructure facilities,” including oil drilling sites and pipelines, animal
feedlots, detention facilities, and sports venues. Tex. Gov’t Code §§ 423.0045, 423.0046. As
alleged in the Complaint, these restrictions, subject to criminal penalties, are unconstitutional for
three reasons: they constitute aviation safety laws that are preempted by the Federal Aviation Act
and federal regulations; they unconstitutionally burden First Amendment-protected activity; and
they are unconstitutionally vague.

A. The Complaint Plausibly Alleges That The No-Fly Provisions Are Preempted

The No-Fly Provisions are preempted by federal aviation law both because Congress has
preempted state aviation safety regulations sie Trecauie they directly flout and impede the
objectives of federal aviation safety law.

Federal law impliedly preempts state law through the doctrines of field preemption and
obstacle preemption. Witty v. Delta Air Lines, Inc., 366 F.3d 380, 384 (Sth Cir. 2004). Field
preemption exists where a scheme of federal regulation is “so pervasive as to make reasonable
the inference that Congress left no room for the States to supplement it, or where an Act of
Congress touches a field in which the federal interest is so dominant that the federal system will
be assumed to preclude enforcement of state laws on the same subject.” English v. Gen. Elec.
Co., 496 U.S. 72, 79 (1990) (internal quotations omitted). Obstacle preemption invalidates state
laws that “interfere[] with the achievement of federal objectives.” Witty, 366 F.3d at 384. The

No-Fly Provisions are preempted under both doctrines.

26
Case 1:19-cv-00946-RP Document 23 Filed 12/03/19 Page 27 of 38

1. Field preemption. The federal air safety regulatory scheme is so pervasive, and the
federal interest in uniform aviation safety regulations so dominant, that it preempts the field. The
Federal Aviation Act “was enacted to create a uniform and exclusive system of federal regulation
in the field of air safety. It was passed by Congress for the purpose of centralizing in a single
authority the power to frame rules for the safe and efficient use of the nation’s airspace.” Tweed-
New Haven Airport Auth. v. Tong, 930 F.3d 65, 74 (2d Cir. 2019) (cleaned up). The Act grants to
the federal government the “exclusive sovereignty of airspace of the United States.” 49 U.S.C. §
40103(a)(1), and vests the Federal Aviation Administration (FAA) with the authority to regulate
aviation safety, “develop plans and policy for the use of the navigable airspace,” and “establish
security provisions that will encourage and allow maximum use of the navigable airspace by
civil aircraft.” 49 U.S.C. § 40103(b). Under this authority, the FAA has enacted comprehensive
regulations that “prescribe[] rules governing the operation of aircraft within the United States.”
14 C.F.R. § 91.1. See generally 14 C.F.R. pts. 91-107.

This pervasive scheme of federal regulation has led six Circuit Courts to conclude that
the Federal Aviation Act preempts the entire field of aviation safety regulation. See Tweed-New
Haven Airport Auth., 930 F.3d at 74; US Airways, Inc. v. O’Donnell, 627 F.3d 1318, 1326 (10th
Cir. 2010); Montalvo v. Spirit Airlines, 508 F.3d 464, 473 (9th Cir. 2007); Greene v. B.F.
Goodrich Avionics Sys., Inc., 409 F.3d 784, 795 (6th Cir. 2005); Abdullah v. Am. Airlines, Inc.,

181 F.3d 363, 371 (3d Cir. 1999).'° Both the Fifth Circuit and the Supreme Court have held that

 

'© Defendants are entirely off base in trying to distinguish these holdings by arguing that they
found preemption “only in narrow contexts of wholly dissimilar cases, such as tree removal
surrounding an airport or the standard of care on a negligence claim.” Defs.’ Mot. at 31 n.8
(citations omitted). Courts have found that the Federal Aviation Act preempts laws regulating
safe flight altitudes over villages, Allegheny Airlines v. Vill. of Cedarhurst, 238 F.2d 812 (2d Cir.
1956), runway length, 7weed-New Haven Airport Auth., 930 F.3d 65, airline alcoholic beverage

27
Case 1:19-cv-00946-RP Document 23 Filed 12/03/19 Page 28 of 38

federal law requires “a uniform and exclusive system of federal regulation” to achieve the
“delicate balance between safety and efficiency, and the protection of persons on the ground”
that the Federal Aviation Act aims to achieve. Witty, 366 F.3d at 385 (quoting City of Burbank v.
Lockheed Air Terminal Inc., 411 U.S. 624, 638-39 (1973)).

Federal drone safety regulations are part of this pervasive scheme of federal regulation.
These federal regulations squarely govern where drones can safely fly without threatening public
safety or infrastructure. Congress directed the Secretary of Transportation to “develop a
comprehensive plan to safely accelerate the integration of civil unmanned aircraft systems into
the national airspace system,” 49 U.S.C. § 44802(a)(1) (emphasis added), and empowered the
Secretary to promulgate rules on unmanned aircraft systems, id. § 44802(b). This includes the
authority to “define the acceptable standards for operation . . . of civil unmanned aircraft
systems.” Id. § 44802(a)(2)(A)(i). The FAA has used this authority to issue a broad array of
safety-related regulations governing drone use. See 14 C.F.R. pt. 107. These regulations dictate
operating rules, pilot qualifications, and pilot certifications for UAVs. See 14 C.F.R. §§ 107.11-
51, 107.53-.79. Importantly, FAA regulations directly address UAV flight in airspace where
drones could pose a threat to public safety and infrastructure. FAA regulations restrict flight near
aircraft, id. § 107.37, over people, id. § 107.39, in controlled airspace, id. § 107.41, near airports,
id. § 107.43, in prohibited or restricted areas, id. § 107.45, and near areas designated by a notice

to airmen, id. § 107.47. Under these regulations, the FAA restricts flights over natural disaster

 

service, O'Donnell, 627 F.3d 1318, pilot qualifications and medical standards, Ventress v. Japan
Airlines, 747 F.3d 716 (9th Cir. 2014), and aerobatic activity above a local airport, Jnt’]
Aerobatics Club Chapter 1 v. City of Morris, 76 F. Supp. 3d 767 (N.D. Ill. 2014). Two of these
cases—Allegheny Airlines and Int’l Aerobatics Club Chapter 1—deal specifically with
regulations of aircraft in flight at low altitudes in order to protect people on the ground, which
can hardly be called “wholly dissimilar” from a Texas law that regulates aircraft in flight at low _
altitudes.

28
Case 1:19-cv-00946-RP Document 23 Filed 12/03/19 Page 29 of 38

areas, 14 C.F.R. §§ 91.137-138, public figures, id. § 91.141, and sporting events, id. § 91.145.
See also, e.g., Fed. Aviation Admin, NOTAM No. 7/4319 (2017) (prohibiting unauthorized
flights below 3000 feet within three nautical miles of certain sporting events).

The No-Fly Provisions’ prohibition on flight less than 400 feet over critical infrastructure
facilities is preempted because it aims to address the same issue that the federal air safety laws
already govern. Tex. Gov’t Code §§ 423.0045(b)(1), 423.0046(b). As Defendants concede,
Texas’s purposes in enacting the statute included safety and security. Defs.’ Mot. at 32. But the
FAA has already regulated where drones can safely and securely fly. See 14 C.F.R. §§ 91.137-
145, 99.7, 107.37-47. By seeking to further restrict where drone pilots may fly, Texas is
attempting to second-guess federal law’s exclusive judgment about the “balance between safety
and efficiency, and the protection of persons on the ground.” Lockheed Air Terminal, 411 U.S. at
638-39 (citations omitted). Because “[i]ntervening in the FAA’s careful regulation of aircraft
safety cannot stand,” the No-Fly Provisions are preempted. See Singer v. City of Newton, 284 F.
Supp. 3d 125, 133 (D. Mass. 2017)."

Defendants’ attempt to avoid this inevitable conclusion by claiming that Texas acted
within its local power to protect privacy and prevent aerial trespass is unpersuasive. Defs.’ Mot.

at 32. Local authorities are not constrained by preemption doctrine from adopting privacy and

 

'! The district court in Singer invalidated a local ordinance restricting the use of UAVs as
preempted by federal law on conflict preemption grounds, but relied heavily on decisions
involving field preemption. The court reasoned that “aviation safety is an area of exclusive
federal regulation,” and thus the ordinance, which added additional safety requirements on top of
those imposed by federal law, conflicted with “the FAA’s careful regulation of aircraft safety.”
284 F. Supp. 3d at 132-33. Whether analyzed through the lens of conflict preemption or field
preemption, Singer makes clear that state drone air safety regulations are preempted.

29
Case 1:19-cv-00946-RP Document 23 Filed 12/03/19 Page 30 of 38

aerial trespass laws.'* But the No-Fly Provisions go further. They are “({o]perational UAS
restrictions on flight altitude [or] flight paths . . . [and] regulation[s] of the navigable airspace,”
which the FAA recognizes are particularly likely to be preempted.'? They restrict flights over

- areas where there is no reasonable expectation of privacy, such as sports venues with a capacity
of over 30,000 people and industrial facilities, dams, and concentrated animal feeding operations.
Tex. Gov’t Code §§ 423.0045(a), 423.0046(a). And they prohibit flights regardless of whether
they “enter into the immediate reaches of the air space next to the land” and whether they
“interfere[] substantially with the . . . use and enjoyment of the land”—both of which are
required before a flight infringes a property right under Texas law. Bevers v. Gaylord Broad.
Co., L.P., No. 05-01-00895-CV, 2002 Tex. App. LEXIS 5083, at *16 (Tex. App. July 18, 2002);
accord Rest. of Torts (2d), § 159(2); see also City of Austin v. Travis Cty. Landfill Co., 73
S.W.3d 234, 240 (Tex. 2002) (aircraft overflights only constitutional taking if they “directly,
immediately, and substantially interfere with the land’s use and enjoyment’).

2. Obstacle preemption. The No-Fly Provisions are also preempted for interfering with

the achievement of two principal federal objectives underlying the Federal Aviation Act: national

uniformity of air safety regulations and safely integrating drone use into the national airspace.’

 

'? Indeed, Plaintiffs do not assert that the Surveillance Provisions are preempted by federal
aviation law.

'3 See Office of the Chief Counsel, Fed. Aviation Admin., State and Local Regulation of
Unmanned Aircraft Systems (UAS): Fact Sheet 3 (Dec. 17, 2015),
https://www.faa.gov/uas/public_safety_gov/public_safety_toolkit/media/UAS Fact_Sheet_Final.
pdf.

‘4 Defendants argue, without citing authority, that they “need not . . . analyze” conflict
preemption if Plaintiffs did not explicitly identify that legal theory in the complaint. Defs.’ Mot.
at 30 n.7. This is wrong. “Federal Rule of Civil Procedure 8(a) does not require that a plaintiff
correctly plead the theory of recovery it hopes to use in holding a defendant liable.” Se. Medpro
LLC v. VHS San Antonio Partners, LLC, No. CV 5:14-1111 (RCL), 2015 WL 13063780, at *5
n.4 (W.D. Tex. Aug. 13, 2015). Rather, “[a] complaint is sufficient if the plaintiff is entitled to

30
Case 1:19-cv-00946-RP Document 23 Filed 12/03/19 Page 31 of 38

The regulations pose an obstacle to the federal object of uniform air safety regulations. “A
uniform and exclusive system of federal regulation” is necessary to fulfill “the congressional
objectives [of safety and efficiency] underlying the Federal Aviation Act.” Lockheed Air
Terminal, 411 U.S. at 639; accord Witty, 366 F.3d at 385. And Congress made clear that drones
are part of this uniform and exclusive system when it directed the Secretary of Transportation to
plan for the “integration of civil unmanned aircraft systems into the national airspace system.”
49 U.S.C. § 44802(a)(1). Allowing states to impose their own regulations necessarily impedes
uniformity and exclusivity.

B. The Complaint Plausibly Alleges that the No-Fly Provisions Abridge First
Amendment-Protected Activity.

‘As discussed above, laws that burden protected newsgathering activities are subject to
First Amendment scrutiny, even when those laws facially regulate only conduct. For example,
courts have held that laws governing the sale of merchandise—facially regulating only
conduct—implicate the First Amendment when people who wish to sell communicative
merchandise challenge those laws. See, e.g., Weinberg v. Chicago, 310 F.3d 1029 (7th Cir.
2002); Perry v. Los Angeles Police Dep’t, 121 F.3d 1365 (9th Cir. 1997); ISKCON of Potomac,
Inc. v. Kennedy, 61 F.3d 949 (D.C. Cir. 1995). So too here, the No-Fly Provisions facially
regulate only UAV flight, but nonetheless impermissibly burden First Amendment-protected
activity by prohibiting a primary method of gathering the news in particularly newsworthy
locations.

Moreover, laws that “single[] out the press for special treatment” contravene the First

Amendment, even if they do not directly regulate speech. Minneapolis Star & Tribune Co. v.

 

relief under any legal theory.” Jd. (quoting Thompson v. Allstate Ins. Co., 476 F.2d 746, 749 (Sth
Cir. 1973)).

31
Case 1:19-cv-00946-RP Document 23 Filed 12/03/19 Page 32 of 38

Minnesota Com’r of Revenue, 460 U.S. 575, 582 (1983). Differential treatment of the press poses
the threat that the government will use that differential treatment to censor its critics,
“undercutting the basic assumption of our political system that the press will often serve as an
important restraint on government.” Jd. at 585. The special importance of the press should give
added weight to the fundamental principle that “the First Amendment stands against attempts to
disfavor certain subjects or viewpoints.” Citizens United v. Fed. Election Comm’n, 558 U.S. 310,
340 (2010). Speaker-based distinctions are constitutionally suspect because of the threat they
pose: “[s]peech restrictions based on the identity of the speaker are all too often simply a means
to control content.” Jd.

Plaintiffs have plausibly alleged that the No-Fly Provisions significantly burden their
First Amendment rights. They have plausibly alleged a fear of prosecution for recording
newsworthy events over “critical infrastructure facilities” and sports venues, and demonstrated
instances when they have had to limit their reporting to avoid violating the No-Fly Provisions.
Compl. JJ 45, 60, 64, 69, 71, 72, 76, 84-86. Plaintiffs also have plausibly alleged that the No-Fly
Provisions “single out journalists for disfavored treatment by prohibiting the use of drones for
newsgathering purposes over facilities of public interest, while broadly exempting governmental
and commercial uses of UAVs in these same zones.” Jd. at ] 119. Plaintiffs have alleged both an
incidental burden on First Amendment-protected activities and impermissibly differential
treatment of the press in violation of the First Amendment.

Even if the No-Fly Provisions only incidentally restrain First Amendment-protected
activity, laws that impose such restraints are still subject to intermediate First Amendment
scrutiny. See United States v. O’Brien, 391 U.S. 367 (1968). Under intermediate scrutiny, a

government regulation is permissible only if the government has the power to enact the

32
Case 1:19-cv-00946-RP Document 23 Filed 12/03/19 Page 33 of 38

regulation and the regulation (1) “furthers an important or substantial governmental interest’ that
is (2) “unrelated to the suppression of free expression” and (3) narrowly tailored to advance that
interest. Jd. at 377.

At the outset, Defendants cannot satisfy this test because Texas does not have the power
to enact air safety regulations. See Section IV.A, supra. Furthermore, the No-Fly Provisions also
fail each element of the O’Brien test.

1. The No-Fly provisions do not sufficiently further substantial interests. As alleged in the
Complaint, the No-Fly provisions do not advance any important or substantial governmental
interest. Compl. J 123. Defendants offer four interests for the law—protecting privacy, private
property, safety, and security—but the mere recitation of these interests, again, is insufficient to
counter Plaintiffs’ well-plead allegation that the law does not further these or any other
substantial interests, particularly on a motion to dismiss where the court makes all reasonable
inferences in favor of the plaintiff. Defendants have not explained how a privacy interest could
justify restricting flights over areas where there is no reasonable expectation of privacy, such as a
sports venue with a capacity of over 30,000 people, or industrial facilities, dams, and
concentrated animal feeding operations. See Tex. Gov’t Code §§ 423.0045(a), 423.0046(a). The
law does a poor job of protecting any alleged private property interest, as the provisions ban
many types of flight that would not infringe any property right. See Section IV.A, supra.

Defendants’ safety and security justifications are also dubious. Defendants have not
shown a single instance of drone-related damage to critical infrastructure or sports venues, nor
have they shown that federal regulations and state property and tort laws are insufficient to
protect these facilities. Furthermore, the No-Fly Provisions contain nine exemptions from the

prohibition against UAV use over designated facilities, including drone use for “commercial

33
Case 1:19-cv-00946-RP Document 23 Filed 12/03/19 Page 34 of 38

purposes.” Tex. Gov’t Code §§ 423.0045(c)(1)(E), 423.0046(c)(5). It is difficult to ascertain how
drone use over these facilities for “commercial purposes” poses less of a threat to safety and
security than drone use for newsgathering. Such “[u]nderinclusiveness raises serious doubts
about whether the government is in fact pursuing the interest it invokes, rather than disfavoring a
particular speaker or viewpoint.” Brown v. Entertainment Merchants Assn., 564 U.S. 786, 802
(2011). The law’s broad exemptions thus further undercut its supposed justifications.

2. The No-Fly provisions are related to the suppression of expression. Plaintiffs plausibly
allege that one of the Legislature’s true interests is the suppression of speech, not protecting
critical infrastructure. Compl. { 124. Defendants now argue that their interest is in preserving
privacy, but the No-Fly Provisions advance privacy only to the extent they suppress
newsgathering and photography—without the attendant act of observation or recording, a drone
flight cannot violate privacy. Furthermore, if the Texas Legislature’s interest was to prevent
disruption to critical infrastructure and sports venues, it could have banned flights with intent to
damage, destroy, impair, or interrupt the operation of protected facilities, as it has done in other
provisions of Texas law protecting critical infrastructure. See Tex. Gov’t Code §§ 424.053(a),
424.054(a). Indeed, the No-Fly Provisions are redundant of more severe penalties already in
place to protect infrastructure safety, further supporting an inference that these provisions are
meant to limit conduct that has no risk of harming the covered facilities. See Tex. Gov’t Code §§
424.051, 424.052 (making it a felony to knowingly damage, impair, or interrupt a critical
infrastructure facility).

3. The provisions are not narrowly tailored. Finally, the No-Fly Provisions restrict far

more First Amendment-protected conduct than necessary to protect Texas’s alleged interests.

34
Case 1:19-cv-00946-RP Document 23 Filed 12/03/19 Page 35 of 38

These provisions restrict all UAV newsgathering below 400 feet over covered facilities.'° But as
just discussed, a landowner’s property right to exclude overflights is not so broad, the restricted
areas have little interest in privacy, and other, less-restrictive laws already in place are more than
sufficient to protect infrastructure safety and security. Simply stated, because federal law and
other Texas laws adequately protect critical infrastructure facilities and sports venues, while
restricting far less protected speech, the No-Fly Provisions restrict more speech than necessary to
achieve Texas’s purported public safety interest. See McCullen, 573 U.S. at 494; Reynolds, 779
F.3d at 231 (emphasizing the state must “prove that it actually tried other methods to address the
problem” before enacting a new law that burdens speech (emphases in original)).

C. The No-Fly Provisions Are Unconstitutionally Vague.

Plaintiffs have also plausibly alleged that the No-Fly Provisions are unconstitutionally
vague. As explained above, a law that threatens to inhibit speech must “rigorous[ly] adhere[]” to
the requirement that it “provide those targeted by the statute a reasonable opportunity to know
what conduct is prohibited.” Doe I v. Landry, 909 F.3d 99, 116 (5th Cir. 2018). The No-Fly
Provisions do not satisfy this demanding test.

The No-Fly Provisions provide an exception for operators of “unmanned aircraft that
[are] being used for a commercial purpose, if the operation is conducted in compliance with”
applicable FAA rules, restrictions, exemptions, and authorizations. Tex. Gov’t. Code
§§ 423.0045(c)(1)(E); 423.0046(c)(5). But they do not define “commercial purpose”—a term
that is subject to conflicting ordinary and technical meanings, making it unclear whether drone

newsgathering for hire or compensation is a “commercial purpose.” Dictionaries are split

 

'® When read in conjunction with the FAA regulations, which require UAVs to fly below 400
feet, the No-Fly Provisions function as a near absolute ban on the use of UAVs in these
locations.

35
Case 1:19-cv-00946-RP Document 23 Filed 12/03/19 Page 36 of 38

between those that limit “commercial” to trade or “the buying and selling of goods,” BLACK’S
LAW DICTIONARY (11th ed. 2019), and those that use “commercial” to mean any moneymaking
enterprise. See, e.g., CAMBRIDGE ACADEMIC CONTENT DICTIONARY; MACMILLAN DICTIONARY.
Part 107 of the Federal Aviation Regulations, which governs the use of UAVs for news
photography, does not use or define the term “commercial.” See 14 C.F.R. pt. 107. And within
the industry, photojournalism is expressly considered to not be “commercial” photography. See
Getty Images, Customer Support, https://www.gettyimages.com/customer-support.

Because the term “commercial purpose” is ambiguous and undefined by Chapter 423,
journalists cannot know whether they are subject to the No-Fly Provisions when they fly for their
work, even when in full compliance with FAA rules. This deprives them of their constitutional
right to have “fair notice” of what the law forbids, “so that its prohibitions may be avoided by
those who wish to do so.” Serv. Employees Int’l Union, Local 5 v. City of Houston, 595 F.3d
588, 596-97 (Sth Cir. 2010). Without “explicit standards” for police officers and prosecutors to
apply the law, journalists will be subject to the risk of “arbitrary and discriminatory
applications.” See Roark & Hardee LP, 522 F.3d at 551. For these reasons, Plaintiffs have
plausibly alleged that the No-Fly Provisions are unconstitutionally vague.

CONCLUSION

Plaintiffs have sufficiently alleged that the challenged provisions of Chapter 423
unconstitutionally burden their First and Fourteenth Amendment rights. Their well-pled
allegations establish their standing to bring this action to protect their rights. Accordingly, the

Court should deny the motion to dismiss.

Dated: December 3, 2019

36
Case 1:19-cv-00946-RP Document 23 Filed 12/03/19 Page 37 of 38

David A. Schulz (pro hac vice)

NY State Bar No. 1514751

Jennifer Pinsof (pro hac vice)

IL State Bar No. 6327449

Francesca L. Procaccini (pro hac vice)

NY State Bar No. 5458575

Joe Burson (law student)

Timur Ackman-Duffy (law student)

Media Freedom And Information
Access Clinic

Yale Law School

127 Wall Street

New Haven, CT 06511

Tel: (212) 850-6103

Fax: (212) 223-1942

david.schulz@yale.edu

Respectfully submitted,

/s/ James A. Hemphill

James A. Hemphill

Texas State Bar No. 00787674

(512) 480-5762 direct phone

(512) 536-9907 direct fax
jhemphill@gdhm.com

Graves, Dougherty, Hearon & Moody, P.C.
401 Congress Ave., Suite 2700

Austin, Texas 78701

 

Leslie A. Brueckner (pro hac vice)
CA Bar No. 14098

Public Justice P.C.

475 14th Street, Suite 610
Oakland, CA 94612

(510) 622-8150
Ibrueckner@publicjustice.net

Leah M. Nicholls (pro hac vice)
DC Bar No. 982730

Public Justice P.C.

1620 L Street NW, Suite 630
Washington, DC 20036

(202) 797-8600
Inicholls@publicjustice.net

37
Case 1:19-cv-00946-RP Document 23 Filed 12/03/19 Page 38 of 38

CERTIFICATE OF SERVICE

I hereby certify that on the 3rd day of December, 2019, the foregoing was electronically
filed with the Clerk of Court using the CM/ECT system, which will send notification of such
filing to the following counsel of record:

Michael A. Shaunessy Ken Paxton

Eric Johnston Attorney General of Texas

Ethan J. Ranis Jeffrey C. Mateer

McGinnis Lochridge LLP First Assistant Attorney General

600 Congress Avenue, Suite 2100 Darren L. McCarty

Austin, Texas 78701 Deputy Attorney General for Civil Litigation

Thomas A. Albright

Chief, General Litigation Division
Christopher D. Hilton

Assistant Attorney General
General Litigation Division

P.O. Box 12548, Capitol Station
Austin, Texas 78711-2548

/s/ James A. Hemphill
James A. Hemphill

38
